DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause “wherein the buffer is TE buffer” renders the claims indefinite as it is unclear whether the “buffer” in the clause further limits the lysis buffer, washing buffer, elution buffer, or all the aforementioned “buffers”. Thus, one of ordinary skill in the art would not have been apprised of the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. Journal of Bioscience and Bioengineering (2010), Vol. 110, pages 608-613 (Kim).
Kim teaches a combination and/or use of activated charcoal, TE buffer, and gel electrophoresis (see page 609). Kim teaches all of the claimed elements. Thus, claim 15 is anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Journal of Bioscience and Bioengineering (2010), Vol. 110, pages 608-613 (Kim); Roose-Amsaleg, C. L., E. Garnier-Sillam, and M. Harry. "Extraction and purification of microbial DNA from soil and sediment samples." Applied Soil Ecology 18.1 (2001): 47-60 (Roose); Thornhill, Richard H., J. Grant Burgess, and Tadashi Matsunaga. "PCR for direct detection of indigenous uncultured magnetic cocci in sediment and phylogenetic analysis of amplified 16S ribosomal DNA." Applied and environmental microbiology 61.2 (1995): 495-500 (Thornhill); and Thatcher, Stephanie A. "DNA/RNA preparation for molecular detection." Clinical chemistry 61.1 (2015): 89-99 (Thatcher) in combination.
Claims 5-14 are drawn to a method of formulating activated carbon for use in nucleic acid extraction, comprising (a) harvesting cells through centrifugation; (b) resuspending the cells in a lysis buffer; (c) adding activated carbon particles either before or after cell lysis; (d) removing cell debris and activated carbon particles by centrifugation; (e) applying DNA or RNA-containing supernatant to a DNA or RNA-binding column; (f) washing the column with washing buffer to remove cellular contaminants; and (g) eluting DNA or RNA with a buffer or with H2O.
Kim teaches that demand for plasmid DNA of high purity and safety has increased with rapid advances in gene therapy and DNA vaccines in addition to basic DNA study (Abstract). Using activated charcoal (AC), we have developed protocols for pure plasmid DNA. Plasmid DNA extracted by the alkaline lysis method was inevitably contaminated with nucleotide fragments. Treatment with AC during purification instead of RNase completely removed nucleotide fragments in the final plasmid DNA and the removing capability of AC was dose dependent on AC quantity. 
Kim teaches that methods for plasmid DNA preparation included extraction or chromatography (page 608). Extraction system is a highly scalable unit operation and requires relatively inexpensive chemicals and equipment. By contrast, chromatography including anion exchange or ligand affinity chromatography does have relatively high selectivity whereas chromatography needs some improvement for large quantities. Recently, much improvement was done using various forms of chromatography. The commercial kits available for mini-, midi-, and maxi-preparation according to the volume of Escherichia coli culture have generally been based on the extraction method. However, these kits do not completely remove the nucleotide fragments including gDNA, and various RNAs in plasmid DNA. The separation of RNA from DNA is particularly challenging because of the similar physiochemical properties of both nucleic acids. To remove the RNA, the bovine RNase A has been generally used.
Kim teaches that preparation of the plasmid DNA was carried out according to the procedure of Sambrook and Russell (Fig. 1)

    PNG
    media_image1.png
    637
    1027
    media_image1.png
    Greyscale

Kim teaches that for the improvement of safety, AC can apply anytime to remove the doubted impurities in the plasmid DNA prepared by other methods (page 611). Thus AC can be used for safety improvement in the basic step of plasmid DNA purification or in the supplementary step in other method.
Thus, Kim teaches instantly employed step(s) (a) – (d); the use of TE buffer; and a method wherein the cells are biological samples containing bacterial cells. Regarding the clause(s) “wherein the method results in…bacterial plasmid DNA”; “wherein the method results in…DNA or RNA”; “wherein the cytoplasmic…mitochondrial DNA”; “wherein the method results in…cytoplasmic DNA or RNA”; and “wherein the cytoplasmic DNA is mitochondrial DNA”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
Kim differs from the instantly claimed in that Kim 1) does not teach instant steps € - (g) and 2) does not teach wherein the cells are chosen from animal cell cultures, animal tissue samples, and animal fluid samples; however, these deficiencies would have been obvious in view of the teachings of Roose, Thornhill, and Thatcher in combination.
Roose teaches that various chromatographic methods can be used to purify crude DNA extracts, including chromatography on minicolumns filled with gel filtration medium, resin, hydroxyapatite, or silica gel (page 53). Roose teaches that a single purification step never completely removes all contaminants and many investigators have combined several purification procedures (page 54). A protocol is chosen depending on its rapidity, its facility, its recovery and on the purity of the DNA recovered as shown by positive PCR amplification or enzymatic digestions. Roose teaches that Thornhill et al. (1995) cleaned their crude DNA extracts by gel electrophoresis followed by binding the DNA to a silica matrix (pages 54-55). They found that gel electrophoresis purification prevented the formation of chimeras during PCR amplification by eliminating small fragments of DNA.
Thornhill teaches DNA was extracted from pond sediment and soil (page 496). The extraction procedure was based on that of Herrick et al., with the following modifications. Electrophoresis on an agarose-polyvinylpyrrolidone gel 6 cm in length was carried out for 6 h instead of 90 min. After electrophoresis, the extracted DNA was purified by using a DNA-binding silica matrix.
Thatcher teaches that nucleic acid (NA) preparation can include isolation, extraction, purification, or separation (page 90). Three steps are used in most procedures (Fig. 1): (a) extracting or releasing the NA from the sample and the cell or organism by lysis; (b) separating or isolating NA from other cellular or sample material; and (c) purification by removal of inhibitory substances from the NA. A fourth optional step, concentrating, is important for detection of low-concentration analytes. There are options that can be used for all of these steps, and some steps can be skipped depending on the analysis used.
Thatcher teaches that once cell lysis is complete, NA can be isolated from other cellular or sample materials by separation methods (page 91). Proteins, polysaccharides, metals, salts, organic compounds, and dyes are examples of molecules that may need to be removed. Thatcher teaches that liquid phase extraction is a common method used for NA isolation that leads to a very pure product. Thatcher teaches that using affinity chromatography, reversible surface adsorption of NA to surfaces like silica is the separation method of choice for many NA preparation procedures. This technique is very common in automated methods. All NA will bind to silica surfaces under specific binding conditions, especially in the presence of chaotropic salts. 
Thatcher teaches that washing of the silica surface is often accomplished with alcohol (page 92). Elution occurs when binding to silica is reversed with water. Elution with small volumes can help increase the concentration of target. No specific chemical is required for elution, like it is with ion exchange. Thatcher teaches that no single method is optimal for every application, but methods can be binned by applicability. Many factors should be considered by assessing the goals (Fig. 2). These factors include how clean and concentrated the NA needs to be, the source from which the NA is isolated (sample type and organism), and the downstream detection method and its analytical sensitivity, batch size, and time.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Kim, Roose, Thornhill, and Thatcher are each drawn to the purification of nucleic acids. They are from the same field of endeavor, and/or are reasonably pertinent to a method of formulating activated carbon for use in nucleic acid extraction
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to e) apply DNA or RNA-containing supernatant to a DNA or RNA-binding column; (f) wash the column with washing buffer to remove cellular contaminants; and (g) elute DNA or RNA with a buffer or with H2O as the use of instant steps (e) - (g) were known in art at the time of filing as evidenced by Thatcher. One would have been motivated to do so in view of Roose teaching that a single purification step never completely removes all contaminants and many investigators have combined purification procedures. One would have had a reasonable expectation of success as Thornhill teaches cleaning their crude DNA extracts bye gel electrophoresis followed by binding the DNA to a silica matrix. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, one of ordinary skill in the art would have expected that a combination of liquid phase extraction and affinity chromatography would be successful in purifying nucleic acids.
It would have also been obvious to one of ordinary skill in the art to employ the instant methodological steps wherein the cells are chosen from animal cell cultures, animal tissue samples, and animal fluid samples. As evidenced by Thatcher, three steps are used in most procedures (Fig. 1). Thatcher teaches that lysis is the biggest challenge when working with complex samples; however, human cells are easily lysed by salts or detergents. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, one of ordinary skill in the art would have expected that a combination of liquid phase extraction and affinity chromatography would be successful in purifying nucleic acids from animal cells or an animal source.
All of the instant limitations are taught by the combination of Kim, Roose, Thornhill, and Thatcher. A person of ordinary skill in the art would have had a reason to combine the teachings of Kim, Roose, Thornhill, and Thatcher. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Kim, Roose, Thornhill, and Thatcher. Thus, claims 5-14 would have been obvious based on the preponderance of the evidence.

Conclusion
Clams 5-15 are pending. Claims 5-15 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/